Case: 22-50004   Document: 00516445606     Page: 1   Date Filed: 08/24/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                            No. 22-50004                    August 24, 2022
                                                             Lyle W. Cayce
                                                                  Clerk
   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Carlos Bladimir Rodriguez-Juarez,

                                                 Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 22-50011
                          _____________

   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Carlos Rodriguez-Juarez,

                                                 Defendant—Appellant.
Case: 22-50004      Document: 00516445606          Page: 2     Date Filed: 08/24/2022




                                     No. 22-50004
                                   c/w No. 22-50011


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 4:19-CR-458-1, 4:21-CR-783-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Carlos Rodriguez-Juarez appeals (1) his conviction and sentence
   under 8 U.S.C. § 1326(a) and (b)(2) for illegal reentry into the United States,
   and (2) the judgment revoking his term of supervised release for a prior
   offense. The latter challenge is unbriefed and therefore abandoned. See
   United States v. Reagan, 596 F.3d 251, 254–55 (5th Cir. 2010).
          As for the underlying conviction and sentence, Rodriguez-Juarez
   contends for the first time on appeal that § 1326(b) is unconstitutional
   because it permits a sentence above the otherwise-applicable statutory
   maximum in § 1326(a) based on facts that were neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. Rodriguez-Juarez
   acknowledges this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998). See also United States v. Pervis, 937 F.3d 546, 553–
   54 (5th Cir. 2019). He nevertheless seeks to preserve it for possible Supreme
   Court review and has filed an unopposed motion for summary disposition.
          As Rodriguez-Juarez’s position “is clearly right as a matter of law so
   that there can be no substantial question as to the outcome of the case,”




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 22-50004    Document: 00516445606       Page: 3   Date Filed: 08/24/2022




                                 No. 22-50004
                               c/w No. 22-50011

   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   summary affirmance is proper.
         Rodriguez-Juarez’s unopposed motion for summary affirmance is
   GRANTED, and the district court’s judgments are AFFIRMED.




                                      3